Citation Nr: 1434140	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-47 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO), in which the benefit sought on appeal was denied. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents (with the exception of a July 2014 Written Brief Presentation, submitted by the Veteran's accredited representative) pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2. The Veteran's duties at Korat and Udon did not place him on or near the perimeter of the respective Air Force bases.

3.  The Veteran does not have prostate cancer as a result of his service.


CONCLUSION OF LAW

Prostate cancer was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a February 2007 letter.

The duty to assist has also been satisfied.  All known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The record contains the Veteran's non-VA medical records.  VA has not obtained a medical opinion in connection with this claim, but one is not warranted.  As discussed below, exposure to herbicides has not been established and the service treatment records are silent for any findings or complaints pertinent to the claim.  There is no indication that the Veteran's prostate cancer may be associated with his service.  

Legal Criteria and Analysis

The Veteran asserts that he has prostate cancer as a result exposure to Agent Orange during service at the Korat and Udon airbases in Thailand.  He claims that while serving with the 561st Engineers Construction Company he served as a crane operator, and while doing this, was exposed to Agent Orange.  These duties he adds included picking up wreckage of cargo planes, and that some of these planes carried herbicides.  He adds that in the locations he served the areas around the bases were bare of plant life.  Service personnel records confirm that he was stationed in Thailand beginning in November 1965 for almost a year.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

If a veteran was exposed to an herbicide agent during service, certain listed diseases, including prostate cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(b)(1); 38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e).  This presumption requires manifestation of the disease to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The "service in Vietnam" language of the statute and regulation requires that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 555 U.S. 1149 (2009).

The Veteran's DD Form 214 reflects that he served in Thailand for just short of one year.  It does not show, nor does the Veteran allege, that he served in Vietnam.  Further, no evidence showed the Veteran had visitation in Vietnam. 

Special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties put them on or near perimeters of Thailand military basis.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  The Department of Defense (DoD) has informed VA that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  See Memorandum of Record, M21-1MR, Part IV, subpart ii (2)(C)(10)(r).  Here, the Veteran was in Thailand from November 1965 to November 1966. 

Other than the 1964 testing, DoD has confirmed that herbicides were not used or stored in Thailand.  DoD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  Development should be undertaken to determine if a veteran alleging exposure to herbicides served in Thailand during the Vietnam era at one of the Royal Thai Air Force Bases; one of the listed bases is Korat, where the Veteran claims to have served for six months with the 561st Engineers Construction Company Headquarters.  Personnel records show that the Veteran was stationed with the 561st APO 96232 (Camp Charn Sinthorpe near Phanon Sarakhom) from November 1965 to November 1966.  The next step is to determine if the Veteran worked in security or near the air base perimeter as shown by evidence of daily work duties, personnel records or other credible evidence. 

Here, the Veteran's military occupational specialty (MOS) was not in security and no perimeter duty is confirmed.  His assertions as to locations and circumstances of his claimed herbicide exposure are noted above.

The Board finds the facts show Veteran was not near the air base perimeter on a regular basis because he did not have security duty and essentially stated his primary exposure to herbicides came from his being in proximity to downed planes.  

A September 2007 electronic mail from the VBA Agent Orange mailbox (VAVBAWAS/CO/211/AGENTORANGE) reflects that a review of DoD reports shows that extensive testing of herbicides was conducted in Thailand in 1964 and 1965.  The only specific location identified was the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand (a coastal area).  According to the APO number corresponding to the Veteran's location in Thailand, the Veteran was stationed at Camp Charn Sinthope near Phanon Sarakhom.  These locations were noted to be inland and not listed by the DoD for herbicide testing, use, or storage.  Accordingly, it was determined that the Veteran's 561st Engineer Company was not linked to AO testing by the DoD.  

In July 2009, the U.S. Army Joint Services Records Research Center (JSRRC) responded to a request to verify the Veteran's claimed herbicide exposure.  JSRRC determined that it could neither be documented nor verified that the Veteran was exposed to herbicides while serving in Thailand.  Unit histories, corresponding to the 561st Engineer Company for 1965 and 1966 were searched, and were noted not to document or mention any herbicide spraying, transportation or storage.  The records also were noted not to document any incidents regarding the Veteran's unit coming into contact with herbicides, cargo planes or any Ranch Hand aircraft that were carrying herbicides.  The JSRRC added that research revealed that herbicides were sprayed in 1964 and 1965, in an isolated coastal area near Pranburi, Thailand.  They added that Udon, Bangkok and Korat were not locations listed by the DoD as either herbicide spray areas or test sites.  In sum, JSRRC determined that it could not be verified that the Veteran was exposed to herbicides while serving in Thailand.  The Board also finds that the Veteran's assertions that Agent Orange was sprayed in places other than the perimeter in Thailand is not credible in light of the fact that DoD has researched the use of tactical herbicides and concluded the only place they were used was Pranburi.  The unit records in this case also do not confirm usage.  As a result, the Board finds that service connection cannot be granted on a special consideration basis via the RO manual.  M21-1MR, Part IV, subpart ii (2)(C)(10)(q).

The Veteran is not precluded from establishing service connection with proof of direct causation even if a presumption is not applicable.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Veteran has a present disability (the residuals of prostate cancer); however, service treatment records are negative for symptoms, treatment or diagnoses of this disability.  There is also no competent evidence relating the prostate cancer to service.  The Veteran stated in his December 2006 claim that his disability began in 2005 and there is no other evidence in the file relating the disability to service.  The Board finds that service connection on a direct basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

The Board finds that on a direct and presumptive basis, the preponderance of the evidence is against the claim for service connection for prostate cancer and its residuals.  The reasonable doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


